SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January21,2015 Date of Report (Date of Earliest Event Reported) CRANE GLOBAL ENERGY COMPANY (Exact Name of Registrant as Specified in its Charter) WINTER VALLEY ACQUISITION CORPORATION (Former Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 000-55230 (Commission File Number) 47-1376043 (IRS Employer Identification No.) 220 Newport Center Drive Suite 585 NewportBeach,California92660 (Address of principal executive offices) (zip code) (Registrant's telephone number, including area code ITEM 5.02Departure of Directors or Principal Officers; Election of Directors On January 21, 2015, Takugiro Hamada resigned as a director of the Registrant without disagreement or dispute.The following individuals remain as directors of the Registrant: Ted Koshi Davidoff Shoji Kenmochi Hisao Nakano Rolf Berthold Mitsumasa Okuda Kimiko Okuda Nemo Perera SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. CRANE GLOBAL ENERGY COMPANY Date: March 11, 2015 By: /s/Ted Koshi Davidoff Ted Koshi Davidoff Chief Executive Officer
